OPINION
{¶ 1} Jonathan Phillips appeals from his conviction of a felony violation of R.C. 2919.25, Ohio's domestic violence statute. Phillips' victim was Stacy Bennett who was alleged in the indictment to be a "family or household member" although she was not married to Phillips. He contends the domestic violence statute is unconstitutional as a result of the recent Marriage Amendment, Article XV, Section 11 of Ohio's Constitution which provides that the State and its political subdivisions shall not create or recognize a legal status for relationships of unmarried individuals "that intends to approximate the design, qualities, significance or effect of marriage."
 {¶ 2} We have recently agreed with Phillips' contention inState v. Karen Ward, Greene App. No. 05-CA-75. The appellant's assignment of error is sustained. Nothing precludes the State from charging Phillips with assault pursuant to R.C. 2903.13(A).
The Judgment of the trial court is Reversed.
. . . . . . . . . . .
Wolff, J., and Glasser, J., concur.
(Hon. George Glasser, Retired from the Sixth Appellate District, Sitting by assignment of the Chief Justice of the Supreme Court of Ohio).